DETAILED ACTION
This action is in response to the amendments filed on Sept. 28th, 2022. A summary of this action:
Claims 1-20 have been presented for examination.
Claims 1, 8, and 15 were amended
Claims 2-7, 9-14, 16-20 are objected to because of informalities
Claim(s) 1, 4-8, 11-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manuel Palenga, “Declarative User Experience Regression Analysis in Continuous Performance Engineering”, Master’s Thesis, University of Stuttgart, Dec. 21st, 2018 in view of Ajiro, US 2015/0046480 and in further view of Microsoft, “Tip 185 – Performance Testing on Cosmos DB”, part of the Azure Tips and Tricks blog, last updated: 3/10/2019, URL: microsoft(dot)github(dot)io/AzureTipsAndTricks/blog/tip185(dot)html
Claim(s) 2-3, 9-10, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manuel Palenga, “Declarative User Experience Regression Analysis in Continuous Performance Engineering”, Master’s Thesis, University of Stuttgart, Dec. 21st, 2018 in view of Ajiro, US 2015/0046480 and in further view of Microsoft, “Tip 185 – Performance Testing on Cosmos DB”, part of the Azure Tips and Tricks blog, last updated: 3/10/2019, URL: microsoft(dot)github(dot)io/AzureTipsAndTricks/blog/tip185(dot)html and in further view of Kotka et al., “E-Government Services Migration to the Public Cloud: Experiments and Technical Findings”, 2016
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the drawing objections
	In view of the amendments, the objections are withdrawn. 

Regarding the claim objections
	The objections are maintained. 
Applicant submits (remarks, pages 9-10): “Applicant respectfully submits that the use of a comma after the preamble is a stylistic preference, rather than a requirement that needs correction.”
Examiner’s Response: The Examiner respectfully disagrees. This is not a stylistic preference, as there are several rules in English regarding the usage of commas for introductory phrases such as the preambles of dependent claims. 
See MPEP § 608.01(m): “While there is no set statutory form for claims, the present Office practice is to insist that each claim must be the object of a sentence starting with "I (or we) claim," "The invention claimed is" (or the equivalent)…”
See Purdue OWL, “Commas After Introductions”, accessed Oct. 12th, 2022, URL: owl(dot)purdue(dot)edu/owl/general_writing/punctuation/commas/commas_after_introductions(dot)html – specifically, see ¶ 1: “Introductory clauses are dependent clauses that provide background information or "set the stage" for the main part of the sentence, the independent clause.” And see the section “When to use a comma” including ”After an introductory clause. After a long introductory prepositional phrase or more than one introductory prepositional phrase. After introductory verbal phrases, some appositive phrases, or absolute phrases. If there is a distinct pause. To avoid confusion.” and the section “When not to use a comma” including the provided examples. 
See CUNY School of Law, Article on “Punctuation”, as part of “Legal Writing”, accessed Oct. 12th, 2022, URL: www(dot)law(dot)cuny(dot)edu/legal-writing/students/grammar/punctuation/ - specifically, see the section on commas: “When should I use commas? Use commas to separate independent clauses when they are joined by coordinating conjunctions: and, but, for, or, nor, yet…Introductory expressions should be followed by a comma…When in doubt, use a comma if you think your reader may be confused about the meaning.” 

Regarding the § 101
	In view of the amendments, the § 101 rejection for non-statutory subject matter is withdrawn.
	As to the applicant’s asserted scope of the term non-transitory, see MPEP § 2111.01(I): “Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification… The presumption that a term is given its ordinary and customary meaning may be rebutted by the applicant by clearly setting forth a different definition of the term in the specification.”  - the disclosure lacks such a definition. 
	To clarify on how non-transitory is interpreted, see MPEP § 2106.03(II): “For example, the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se.” – whereas “non-transitory” as recited in the claim does not encompass such transitory forms.

Regarding § 103
	In view of the amendments, the rejection is withdrawn and a new grounds of rejection is presented below as was necessitated by amendment.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 2-7, 9-14, 16-20 are objected to because of the following informalities: 
The preamble of the dependent claims lacks a comma after the preamble, e.g. for claim 2 it recites: “The method of claim 1 further comprising”. The Examiner suggests amending the dependent claims to recite a comma, e.g. for claim 2: “The method of claim 1, further comprising”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-8, 11-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manuel Palenga, “Declarative User Experience Regression Analysis in Continuous Performance Engineering”, Master’s Thesis, University of Stuttgart, Dec. 21st, 2018 in view of Ajiro, US 2015/0046480 and in further view of Microsoft, “Tip 185 – Performance Testing on Cosmos DB”, part of the Azure Tips and Tricks blog, last updated: 3/10/2019, URL: microsoft(dot)github(dot)io/AzureTipsAndTricks/blog/tip185(dot)html 

Regarding Claim 1
Palenga teaches:
	A method comprising: (Palenga, § 2.4.3, ¶ 1: “ContinuITy [SAH18] is a tool for “Automated Performance Testing in Continuous Software Engineering” [NTRSS18]… ContinuITy is an open-source software, and it is available on GitHub6.”, i.e. a computer-implemented method)
	generating, by a computing device, a plurality of test accounts; obtaining data for a plurality of application programming interfaces;  (Palenga, § 2.4.3 starting on page 10, ¶ 2: “The first goal is to test the performance of application services, e.g., REST API, using load tests based on extracted real user behaviors [example of obtaining data for a plurality of APIs]. The second goal is to reduce the number of manual adjustments to execute load tests in comparison to existing approaches. To achieve this, a workflow with different steps is required which is shown in Figure 2… The Markov chain represents the behavior of users. This Markov chain can be used to generated load tests [each test load represents a user/test account] . ContinuITy uses Apache JMeter as the load test tool because WESSBAS provides the functionality to transform its format to the JMeter test plan. The load test contains an order of requests which should be executed. This order describes a representative user behavior (step 4). The load test is executed with Apache JMeter (step 5), and the execution provides results which can be analyzed (step 6).”
	To clarify – § 4.4.1, page 42, ¶ 2: “For the JMeter test plan, the following fields are necessary: • the number of users [example of a number of test accounts, wherein these are generated for the Jmeter test plan to be executed], …”)
	…
 simulating a test load for the plurality of application programming interfaces for the plurality of test accounts… (Palenga, § 2.4.3: “The first goal is to test the performance of application services, e.g., REST API, using load tests based on extracted real user behaviors… ContinuITy uses Apache JMeter as the load test tool because WESSBAS provides the functionality to transform its format to the JMeter test plan.”, 
to clarify on the BRI see the instant specification, ¶ 101: “In some implementations, simulation process 10 may transform all of the load tests to a Jmeter test case (e.g., by coding)”, e.g. Palenga, § 2.4.3)
and increasing the test load to monitor for a spike associated with at least one of central processing unit usage, memory usage, and error rate. (Palenga, § 2.1 on pages 5-6: “Performance testing has the goal to determine performance measurements, e.g., response time and resource utilization [example of monitoring for a spike in CPU/memory usage], from systems in a controlled environment under a predefined load… Load test: Load testing checks how a system behaves under normal and peak load [peak load being an example of an increased load such as to monitor for a spike]. For load tests, representative user behaviors, including the think times between requests, are important to have a representative load. The load can be changed during the load tests, e.g., to represent the course of a normal day [Sub06].”, e.g. the “Stress test: Stress testing checks how a system behaves under more load than the normal or peak load [MFB+07]. The system is tested with more users than the system can handle. This test can be done with different load conditions. The test starts from a base load, which is the supposed limit, then the workload is increased in surges in order to simulate more users. These surges lead to peaks with the result [second example of spike from a load test] that the supposed load limit is exceeded [Sub06].” 
As to the error rate: Palenga, § 2.1 as cited above teaches that “response time” one of the “performance measures”, and then Palenga, § 1.1, ¶ 3: “The result of load tests can be performance metrics, e.g., the response time of an operation. To prove the performance, performance expectations for the application are required. A possible performance expectation is an upper limit of the response time of an operation [example of an error rate, as when the response time in one of the load test cases exceeds this upper limit this is an example of an error under the BRI]. When setting an upper limit in a test, the response time has to be lower than the upper limit but a degradation of the response time can remain hidden”


Palenga does not explicitly teach:
generating a probability density function of request unit consumption for the plurality of application programming interfaces, wherein the request unit consumption is a computational resource cost to read an item requested by each respective application programming interface of the plurality of application programming interfaces;
	generating a probability mass function based upon, at least in part, the probability density function;
	simulating a test load …based upon, at least in part, the probability mass function;

Ajiro teaches: 
generating a probability density function of request unit consumption for the plurality of application programming interfaces…; generating a probability mass function based upon, at least in part, the probability density function; (Ajiro, abstract: “The present invention provides an information processing device that is capable of evaluating whether a desired load is being generated for application to a test-target system….”and see ¶¶ 200-203: “The observed frequency distribution creating unit 123 calculates request rates on the basis of the stored time series data, aggregates the request rates on the basis of class data, and creates frequency distribution data related to the request rates. Each of the request rates is the number of requests transmitted per unit time… With the above-described configuration, the load evaluation device 1 of this exemplary embodiment can evaluate whether the load testing device 2 is generating a desired load to the test-target system. Here, whether the load testing device is generating a desired load to the test-target system includes whether the requests transmitted by the load testing device follow a predetermined distribution. [example of using a generated PDF of the request unit consumption]”
 to clarify, ¶¶ 59-65: “An example of a probability density function of an exponential distribution is presented in FIG. 17… For example, when the average request interval is 1/20 (-0.05) second, the average request rate is 20 requests/ second. It is known that, when the request intervals follow an exponential distribution [the probability density function], the request rates follow a Poisson distribution [the probability mass function]…. An example of a probability mass function of a Poisson distribution is presented in FIG. 18. In FIG. 18, the horizontal axis represents a request rate, and the vertical axis represents a probability…. Since request rates can only be integers, the probability distribution of request rates is represented as a probability mass function…. Hence, to accurately simulate load applied to the test-target system 3 in real use, it is reasonable to set the request intervals for request transmissions by the load testing device 2 so as to simulate load variations, by using a probability distribution or the like.”
To clarify that this system uses both the PDF and PMF: Ajiro, ¶ 20: “To accurately simulate load to be applied to the test-target system in…The first requirement is that the average number of requests transmitted per unit time [average request rate] corresponds to a desired value [based on the PMF]. The second requirement is that requests are transmitted at time intervals following a predetermined distribution [based on the PDF]”
	simulating a test load …based upon, at least in part, the probability mass function; (Ajiro, as cited above, including ¶ 20 for ““To accurately simulate load to be applied to the test-target system in…The first requirement is that the average number of requests transmitted per unit time [average request rate] corresponds to a desired value [based on the PMF]. The second requirement is that requests are transmitted at time intervals following a predetermined distribution [based on the PDF]” and ¶¶ 60-62 for “…Since request rates can only be integers, the probability distribution of request rates is represented as a probability mass function …” 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Palenga on “…an approach to execute automatically regression tests based on load testing with representative user behaviors using a declarative DSL....” (Palenga, § 7.1 on page 81, ¶ 1) with the teachings from Ajiro on “…evaluating whether a desired load is being generated for application to a test-target system.” (Ajiro, abstract)
The motivation to combine would have been that “…To accurately simulate load to be applied to the test-target system in real use, a load testing device needs to transmit requests while satisfying at least the following two requirements. … a program that are for carrying out load evaluation for evaluating whether a load testing device is generating a desired load for application to a test-target system.” (¶¶ 19-25 of Ajiro)

Palenga, in view of Ajiro, does not explicitly teach: 
wherein the request unit consumption is a computational resource cost to read an item requested by each respective application programming interface of the plurality of application programming interfaces;

Microsoft teaches: 
wherein the request unit consumption is a computational resource cost to read an item requested by each respective application programming interface of the plurality of application programming interfaces; (Microsoft, ¶ 1: “Although Cosmos DB comes with global availability and guaranteed performance, it's still incumbent on the developer and architect to understand the implication of application and database design choices on performance. Central to the discussion of performance in Cosmos DB is the concept of a request unit (RU), which is canonically defined as the processing capacity(CPU, memory, and IOPS) to perform a GET (retrieve) [example of a read] on a 1-KB document with 10 properties. Requests to delete, insert, or update require more capacity and so result in a higher RU cost. For instance, an insert of that same 1-KB document would incur a cost of 5 RUs.” – to clarify on the BRI, ¶ 22 of the instant specification: “cosmosdb request unit (RU) cost…typically, the cost to read a 1KB item is 1 Request Unit or 1 RU”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Palenga, as modified by Ajiro above, on “A regression analysis can compare the performance of several system versions. For the comparison, measurements from the system level are needed. The measurements can be collected by load tests with representative user behaviors in order to represent the real system load as accurate as possible.” (Palenga, abstract) as clarified in Palenga § 1.1, ¶ 2: “Testing the software performance with many possible user actions requires load tests which map the real workload” with the teachings from with the teachings from Microsoft on “Performance Testing on Cosmos DB” including the usage of a “request unit”(Microsoft, title and ¶ 1)
The motivation to combine would have been that “RUs are also the currency of scale in Cosmos DB and, given that the RU cost of a single operation is deterministic, it is possible to estimate the cost of anticipated operations as well as to monitor the actual cost of completed operations. Armed with this information, you will be able to better assess the performance and scalability of your data architecture from planning to implementation to monitoring the production system.” (Microsoft, ¶ 2). 

Regarding Claim 4
Palenga teaches: 
	The method of claim 1 wherein the test load is simulated for a plurality of actions, and wherein the plurality of actions include one of a GET action, a POST action, an UPDATE action, and a DELETE action. (Palenga, page 25, fourth bullet point: “an HTTP method, e.g., GET and POST,” – and see figure 4.4 on page 26, this also includes a “DELETE” action)

Regarding Claim 5
Palenga teaches:
	The method of claim 1 wherein request data associated with the plurality of application programming interfaces is grouped by at least one of service, controller, action, and method. (Palenga, § 1.1, ¶ 3: “The result of load tests can be performance metrics, e.g., the response time of an operation” and then see page 25: “The structure of HTTP operations is depicted in Figure 4.4, and an example of an operation instance is shown in Listing 4.5. The operation consists of… an HTTP method, e.g., GET and POST, [example of grouping by action/method]” – 
to clarify on the BRI, see the instant specification figure 4 which shows that grouping by the “Method” is by the “POST” action and ¶ 91 in the instant specification clarifies that this is a “POST action”)

Regarding Claim 6
Ajiro teaches:
	The method of claim 1 wherein the probability density function identifies a median sample point for the probability density function. (Ajiro, ¶ 55: “Here, the request transmission rate corresponds to the average number f request transmissions by the load testing device 2 per unit time. The request arrival rate corresponds to the average number of request arrivals per unit time when seen from the test-target system 3…”, e.g. ¶ 60: “For example, when the average request interval is 1/20 (-0.05) second, the average request rate is 20 requests/ second.” – a skilled person would have inferred that an “average” as was being taken from the PDF/PMF by Ajiro would have included the median because average conveys mean, median, and/or mode) 

Regarding Claim 7
Palenga, in view of Ajiro teaches: 
	The method of claim 6 wherein the test load is increased to the median sample point. (Palenga, § 2.1, ¶¶ 1-4: “Performance testing has the goal to determine performance measurements, e.g., response time and resource utilization, from systems in a controlled environment under a predefined load… The load can be changed during the load tests, e.g., to represent the course of a normal day” 
Taken in view of Ajiro, ¶ 20: “To accurately simulate load to be applied to the test-target system in real use, a load testing device needs to transmit requests while satisfying at least the following two requirements. The first requirement is that the average number of requests transmitted per unit time corresponds to a desired value….” – as such, it would have been obvious that when Ajiro’s first “requirement” (Ajiro, ¶ 20) for a load test is not met during the test to have “changed” the “load…during the load tests” of Palenga (Palenga, §2.1) such as to ensure Ajiro’s first requirement is met because this would have ensured that the load was “accurately simulate[d]” (Ajiro, ¶ 20))


Regarding Claim 8
Claim 8 is rejected under a similar rationale as claim 1, wherein Palenga teaches:
	A computer program product residing on a computer readable storage medium having a plurality of instructions stored thereon which, when executed by one or more processors, causes the one or more processors to perform operations comprising: (Palenga, § 2.4.3, ¶ 1: “ContinuITy [SAH18] is a tool for “Automated Performance Testing in Continuous Software Engineering” [NTRSS18]… ContinuITy is an open-source software, and it is available on GitHub6.”, i.e. a computer-implemented method)
	 
Regarding Claim 11.
This claim is rejected under a similar rationale as claim 4

Regarding Claim 12.
This claim is rejected under a similar rationale as claim 5

Regarding Claim 13.
This claim is rejected under a similar rationale as claim 6

Regarding Claim 14.
This claim is rejected under a similar rationale as claim 7

Regarding Claim 15.
Claim 8 is rejected under a similar rationale as claim 1, wherein Palenga teaches:
	A computing system comprising: a memory; and at least one processor in communication with the memory, the at least one processor configured to: (Palenga, § 2.4.3, ¶ 1: “ContinuITy [SAH18] is a tool for “Automated Performance Testing in Continuous Software Engineering” [NTRSS18]… ContinuITy is an open-source software, and it is available on GitHub6.”, i.e. a computer-implemented method)
	 
Regarding Claim 18.
This claim is rejected under a similar rationale as claim 4

Regarding Claim 19.
This claim is rejected under a similar rationale as claim 5

Regarding Claim 20.
This claim is rejected under a similar rationale as claims 6-7

Claim(s) 2-3, 9-10, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manuel Palenga, “Declarative User Experience Regression Analysis in Continuous Performance Engineering”, Master’s Thesis, University of Stuttgart, Dec. 21st, 2018 in view of Ajiro, US 2015/0046480 and in further view of Microsoft, “Tip 185 – Performance Testing on Cosmos DB”, part of the Azure Tips and Tricks blog, last updated: 3/10/2019, URL: microsoft(dot)github(dot)io/AzureTipsAndTricks/blog/tip185(dot)html and in further view of Kotka et al., “E-Government Services Migration to the Public Cloud: Experiments and Technical Findings”, 2016

Regarding Claim 2
Palenga, in view of Ajiro, does not explicitly teach:
	The method of claim 1 further comprising adjusting one or more attributes of the test load to match an instance count currently in production. 

Kotka teaches:
The method of claim 1 further comprising adjusting one or more attributes of the test load to match an instance count currently in production. (Kotka, § 2.3 ¶¶ 1-2 on page 67 teaches “…Two types of performance tests were used: load and stress testing…” wherein “Load testing involves simulated client and end user activity that could take place,… The load and stress testing were also repeated under two demand scenarios. The first was a normal demand scenario, which consisted of replicating the existing normal usage conditions whilst catering to organic expanded demand, as might occur if additional users were to utilize the e-government service…”
And see § 2.3.1: “The normal demand usage scenario was to demonstrate the cloud platform’s ability to dynamically scale up the number of application servers, storage systems, and route traffic appropriate to the end user demand [this is an example of adjusting attributes to match an instance count in a production setting, i.e. the normal demand]… In an ideal situation, the cloud platform would dynamically scale up compute, storage, and network resources using the cloud platform load balancer to deliver the content to users via the closest Virtual Data Embassy, irrespective of where the data center is based. Under normal load testing, it was expected that the cloud platform could demonstrate automatic scaling, eliminating the need for procurement, setup, or redeployment of applications by the administrator” 
To further clarify: see the example “Azure Workstream #1 Load Test Results” on page 70: “The test gave us the average page response time of around 0.2 s. It is important to note that the first few spikes in Fig. 4 were managed by the auto-scaling feature. This feature was demonstrated during the tests under heavy load by starting an additional virtual machine instance to offload the traffic (Fig. 5).”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Palenga, as modified above, on “…load tests...[for] a web page” (Palenga, § 1.1, ¶ 3) with the teachings from Kofta on the migration, operation, and performance testing of a “website” in “the public cloud” (Kofta, § 5 ¶ 1, as well as § 2.3 of Kofta)  wherein Kofta’s testing is designed “to demonstrate the cloud platform’s ability to dynamically scale up the number of application servers, storage systems, and route traffic appropriate to the end user demand” and “The normal load testing scenario was also designed to show the reliability of the cloud platform under normal failure events” (§ 2.3.1) 
The motivation to combine would have been that “…it also became clear that cloud computing can be leveraged to enhance the performance and resilience of the government services, given cloud capabilities, such as DDoS protection and auto-scaling. Indeed, virtual machines in the cloud environment can be hosted and stored in numerous locations, which may be situated in different countries, or even continents… It also emerged that while most applications, originally designed for on-premises use, can be moved to the cloud “as is”, this might result in difficulties with scaling and achieving full functionality.” (Kofta, § 5, ¶¶ 1-2)


Regarding Claim 3
Kofta teaches:
	The method of claim 2 wherein the one or more attributes includes one or more of a request unit threshold, a redistribution tier, and a virtual machine scale. (Kofta, page 70, the section “Azure Workstream #1 Load Test Results”: “The test gave us the average page response time of around 0.2 s. It is important to note that the first few spikes in Fig. 4 were managed by the auto-scaling feature. This feature was demonstrated during the tests under heavy load by starting an additional virtual machine instance to offload the traffic (Fig. 5)”  [example of adjusting a virtual machine scale]
	As to the request unit threshold: see Kofta, § 3.1 ¶ 1: “Overall, the website performed as expected and the tests showed that the response time was in the proposed limit (goal) of 5 s.” and § 3.2, ¶ 1 “Tests were performed against a full version of the website, which had read, write, and modify functionalities enabled. The website ran both in the cloud and on-premises. As with the first workstream, the website performed as expected and the tests showed that the response time was in the proposed limit (goal) of 5 s.” [example of a request unit threshold adjusted to this value for the tests]
	As to the redistribution tier: see § 3 of Kofta: “Microsoft Azure™ was used to initialize a large number of distributed test agents [example of a redistribution tier] that can successfully simulate a website load under different circumstances, such as different bandwidth, browser types, click pattern, etc. Figure 3 depicts the load testing approach and architecture” – i.e.  Kofta’s use the various “Test Controllers” (fig. 3 of Kofta) which redistributes the test cases to “a large number of distributed test agents” is an example of a redistribution tier that is adjusted, e.g. by the initialization, for the load testing
to clarify on the BRI of this claim, see the instant specification ¶ 83, as well as ¶¶ 4-6, which recite language similar to what is claimed 

Regarding Claim 9
	This claim is rejected under a similar rationale as claim 2. 

Regarding Claim 10.
This claim is rejected under a similar rationale as claim 3

Regarding Claim 16.
This claim is rejected under a similar rationale as claim 2

Regarding Claim 17.
This claim is rejected under a similar rationale as claim 3

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147